Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Amendments
This Office Action is responsive to the amendment filed on 10/2/20. Claims 1-15 and 18-21 are pending. Claims 1 and 27-38 have been amended. Claims 16-17 have been canceled.

Response to Arguments
The double patenting rejections have been withdrawn in view of the terminal disclaimer.
The claim rejections under 35 U.S.C. 112 have been withdrawn in response to Applicants’ amendments.
Applicants’ arguments are considered moot in light of the withdrawal of claim objections and rejections as stated above.

Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Re Claim 10, “the filtration surface” lacks sufficient antecedent basis. It should be “the at least one filter surface”.
Claim 20 depends on a later claim, Claim 21, which is improper and it is unclear if this is a typographical error or Claim 20 should be Claim 22 which depends from Claim 21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MANZI et al. (BR102012030892, cited by Applicants).
Re Claim 1, MANZI et al. teaches al in-retaining filter for laundry washing machines, the lint-retaining filter being mountable on the inside of a mechanical agitator and comprising: at least one filtering surface 31 defining filtering walls; and at least one intake opening for the washing liquid (reads on a filtering surface hole or the bottom opening near where 30 points to (Figs. 3-4), wherein the lint-retaining filter is oriented when mounted inside the agitator with the at least one intake opening to face 
Re Claim 9, 15 is a handle.
Re Claim 11, the filter comprises a hollow body. See Fig. 2.
Re Claim 12, the intake openings are placed parallel (31 is horizontal, Fig. 2).
Re Claim 13, the intake openings 31 and filtering surfaces 40 are placed in an interleaved manner. See Figs. 3-4.
Re Claim 14, the filter comprises guide elements for mounting inside the agitator (The surface at the bottom, to the left of where 13 points to and the mating portion radially outward of where 15 points to). See Fig. 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 10, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over MANZI et al. (BR102012030892, cited by Applicants).
MANZI et al. is relied upon as applied to the claims above.
Claim 4 is further directed towards the retaining filter comprising a split body having a first and second part associated with each other, which it is unclear whether MANZI et al. teaches explicitly. However, Claim 4 is rejected as unpatentable over MANZI et al. because it has been held that making separate that which was previously one piece into separate parts requires only ordinary skill in the art (MPEP 2144.04 (V-C)) and doing so not unexpected results are expected.
Claim 10 is rejected as unpatentable over MANZI et al. because it has been held that changes in size requires only ordinary skill in the art (MPEP 2144.04 (IV-A)) and doing so not unexpected results are expected while the filtering of the fluid passing through would be accomplished.
.

Allowable Subject Matter
Claims 2-3, 5-8, 15, 18 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451.  The examiner can normally be reached on M-F: 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711